Citation Nr: 9904314	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant had active service from May 30, to July 7, 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a right knee disability.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record, which 
establishes that the appellant currently has a right knee 
disability.


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for entitlement 
to service connection for a right knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Veterans Appeals (Court) has further 
held that where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded-
claim requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc).  Thus, in order for a 
service connection claim to be well grounded, there must be 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A veteran who serviced during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111(West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service. This included medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West (1991); 38 
C.F.R. § 3.306(b) (1998).

There is no official indication that the veteran was engaged 
in combat with the enemy during service so that the 
provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

The appellant contends that entitlement to service connection 
is warranted for a right knee disability, which was first 
manifested during his period of active service.  He states 
that his knee was normal prior to his entrance into service 
and that it was injured during his period of active service.  
He asserts that he did not tell any inservice examiner that 
he had a pre-existing right knee disability.

Review of the  service medical records reveals the May 1972 
entrance examination clinically evaluated lower extremities 
as normal.  A report of medical history also dated in May 
1972 contains no reference to a right knee disorder.  

A service medical record dated in June 1972 shows that the 
appellant was seen at sick bay for right knee pain.  The 
impression was a strain. The veteran was furnished an ace 
wrap.  He was seen later in June 1972 for right knee pain and 
was referred to for an orthopedic evaluation.  He underwent 
the orthopedic evaluation subsequently in June 1972.  At that 
time the appellant gave a history of repeated traumas to the 
right knee with intermittent pain for the prior two years.  
He indicated that, occasionally, the knee gave way.  There 
was crepitus, effusion and tenderness over the medial aspect 
of the right knee.  The examiner indicated that the the 
appellant had osteochondritis dissecans and recommended that 
he undergo a medical board as the disability had existed 
prior to entry.

A medical board Report dated on June 27, 1972 shows a primary 
diagnosis of osteochondritis dissecans of the right knee.  
The report indicates that the appellant's chief complaint was 
intermittent pain and discomfort in the right knee and that 
he had received trauma to the right knee on several 
occasions.  Physical examination was within normal limits 
with the exception of marked patellofemoral crepitance.  X-
rays revealed osteochondritis dissecans.  Orthopedic 
consultation recommended existed prior to entry discharge.  
At that time it was determined that the condition existed 
prior to enlistment and the veteran did not meet the minimal 
requirements for enlistment.  Therefore, it was recommended 
that the veteran be discharged as enlisted in error.  The 
medical board found that the osteochondritis dissecans of the 
right knee existed prior to service and was not aggravated by 
service. 

Subsequent to separation from service, there is no medical 
evidence of record showing the presence of a right knee 
disability.

In order to establish a well-grounded claim, the first 
requirement is that there is competent medical evidence of a 
current disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
appellant has not submitted any medical evidence nor is there 
any medical evidence of record, which shows the presence of a 
current right knee disability.

The appellant's assertion that a right knee disability was 
first manifested during service, alone, does not give rise to 
a well-grounded claim.  Although the veteran is capable of 
reporting his symptoms or describing an inservice injury, as 
a layman, he is not competent to establish a diagnosis or 
etiology of a condition.  Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Since the evidence does not show that the appellant currently 
has a right knee disability, pursuant to Caluza, his claim is 
not well grounded and must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case of the case, and that no further 
obligations exist upon VA under Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that the appellant may reopen his claim by 
submitting new and material evidence under 38 U.S.C.A. 
§ 5108(a) (West 1991), such as competent medical evidence 
which tends to relate a current right knee disability to his 
active service either directly or by aggravation. 


ORDER

Entitlement to service connection for a right knee disability 
is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

